DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-8 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(i)	“a first transfusion venous device” in claims 1, 6 and 8.
(ii)	“a second transfusion venous device”” in claims 1, 6 and 8.
(iii)	“a blood counter” in claims 1-4 and 6.
(iv)	“a device for blocking blood flow” in claim 1.
(v)	“a device that, when engaged, blocks further transfer of blood” in claim 1.
(vi)	“an automatic device for stopping the transfusion of blood” in claim 6.
(vii)	“a device that gives notice of completion” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.	Claim 1 recites the limitations "the amount of blood transfused" and “the amount of blood to be transfused” in lines 8 and 10, respectively.  There is insufficient antecedent basis for this limitation in the claim.

8.	Claim 1 recites the limitations “transfer amount” and "the transfer amount" in lines 11 and 14.  There is insufficient antecedent basis for this limitation in the claim. The first recitation of “transfer amount” is with regard to an optional limitation, and it is unclear as to whether the second recitation of “the transfer amount” is referring to the same limitation or different transfer amounts.

9.	Claim 6 recites the limitations "the amount of blood transfused" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

10.	Claim 4 at line 2, claim 6 at lines 5 and 10, and 8 at line 2 recite the limitation "the transfusion".  There is insufficient antecedent basis for this limitation in the claim.

11.	Claim 1 recites the limitation "the set amount of blood" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The first recitation that the blood counter “can be set for the amount of blood to be transfused for automatic stoppage” is with regard to an optional limitation, and it is unclear as to whether the second recitation of “the set amount of blood” is referring to the same limitation or different set amounts.

12.	At line 12 of claim 1, “a device for blocking blood flow” is recited; and at line 15 of claim 1, “a device that, when engaged, blocks further transfer of blood.”  It is unclear as to whether these are two separate structures performing the same function or if they are referring to the same structure.  If these are different structures, an amendment would be required to differentiate from the two. For the purpose of examination, examiner will interpret these devices as being two separate structures.

13.	Method Step d) of the method recited in claim 6 is not written in the form of a method step; rather it is written in the form of an apparatus/device claim similar to that in applicant’s claim 1.  Accordingly, step d) needs to be re-written in method step form with the following suggested language --- d) providing at least one of: …---. 

14.	Claims 2-5 and 7 are rejected for depending upon rejected claims 1 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara et al. (US 2,102,523) in view of Prince et al. (US 5,112,298).

16.	With regard to claim 1, Ferrara discloses a system for transfusing blood from a donor to a recipient (Fig. 1; col. 1, lines 1-7, blood transfusion machines, and a device which will permit a direct unmodified blood transfusion to be successfully performed wherein blood may be taken from a donor and delivered directly to a patient) comprising: a first transfusion venous device (one of surgical needles, 20) for insertion into a vein of the donor (Fig. 1; col. 2, lines 8-11, 'The needles are of the type for puncturing veins and for taking in blood or for expelling blood into the veins'); a second transfusion venous device (other of surgical needles, 20) for insertion into a vein of the recipient (Fig. 1; col. 2, lines 8-11); one or more pieces of tubing (sight tubes, 19) connected to the first and second transfusion venous devices (both needles, 20) in fluid communication such that blood can flow from the donor to the recipient directly (Fig. 1 & 3 show the connection with needles 20 and tubes 19; col. 2, lines 49-54, 'In operation, one of the needles is inserted in the vein of a donor of blood and the other 50 needle is inserted in a vein of a patient and the electric motor is started in operation so that the blood may be taken from the donor and forced into the patient'); and a blood counter (counter, 32; Fig. 1), which measures the amount of blood transfused by measuring the volume passing a certain point (col. 2, lines 41-45, 'A counter 32 is driven by the gear drive mechanism 3 and is viewable through the top of the casing, the purpose of which indicates the amount of fluid being taken in and expelled by the pump'); and a device (rheostat, 8) that, when engaged, blocks further transfer of blood from the donor to the recipient (col. 1, lines 40-46; “motor 2 is connected to electric circuit 7 and also connected in a circuit is a hand controlled rheostat 8 operable from the exterior of the casing 1 for the purpose of stopping and starting the electric motor and controlling the speed thereof).
	Ferrara fails to explicitly disclose that the blood counter can do at least one of: be set for the amount of blood to be transfused for automatic stoppage and sound an alarm when the transfer amount is reached; and a device for blocking blood flow that can do at least one of the following: stops blood flow when the counter reaches the set amount of blood and notifies the user that the transfer amount has been reached.
	However, Prince is in the field of transfusing blood components and discloses an apheresis method and device (abstract; col. 1, lines 24-36; Figs. 2, 4), wherein the device includes a blood counter (computer, 65a of reinfusion system) that can be set for the amount of blood to be transfused (col. 10, lines 47-67, 'Thus, the computer 65a may be capable of continuously or periodically monitoring the flow of fluid through the reinfusion system in order to detect when the cell bag 58a has been fully emptied') for automatic stoppage when the counter reaches the set amount of blood (col. 10, lines 47-67); and a device for blocking blood flow (blood valve, 36a) that can do at least one of the following: stops blood flow when the counter reaches the set amount of blood (col. 5, lines 65 - col. 6, line 2; “automatic error signal and shut down of the machine”; col. 10, lines 47-67) and notifies the user that the transfer amount has been reached (col. 16, lines 22-32; “if at any point the magnitude of difference between current wt. and past wt. exceeds the allowable range, the device will shut down and the operator will be signaled to check for possible malfunctions”).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blood counter disclosed by Ferrara to include the capabilities of the blood counter similar to that disclosed by Prince, for the purpose of transfusing all of the blood and/or blood components that is being assigned to the patient, producing "desirable" results, as suggested by Prince in column 10, lines 47-67.  Further, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Ferrara to include the device for blocking blood flow similar to that disclosed by Prince, in order to provide a means for blocking flow therethrough during operation of the device, as suggested by Prince in column 6, lines 11-15, when malfunctions are detected, direction of flow is to be changed, and the like.

17.	With regard to claim 3, Ferrara, as modified by Prince above, discloses that the blood counter (32) measures by the flowing of blood next to the blood counter (Fig. 1 & 7; col. 2, lines 41-45, 'A counter 32 is driven by the gear drive mechanism 3 and is viewable through the top of the casing, the purpose of which indicates the amount of fluid being taken in and expelled by the pump.'; blood flow through the pump would be considered measuring blood next to the counter).

18.	With regard to claim 5, while Ferrara discloses that there are devices (hand controlled rheostat, 8) to block blood flow (Fig. 1; col. 1, lines 41-47; col. 2, lines. 49-54), Ferrara is silent in regard to there being clamps or other devices to block blood flow.
	However, Prince discloses the use of clamps (206a, 191a, 189a, 232a; Fig. 7) to block blood flow through the system (col. 13, lines 28-30; col. 14, lines 32-44; Prince also discloses the use of many other valves within the system to block blood flow).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Ferrara to include clamps similar to that disclosed by Prince, for the purpose of selectively blocking lines of fluid transfer throughout the system during operation, as suggested by Prince in column 14, lines 32-44.

19.	With regard to claim 6, Ferrara discloses a method of transferring blood from a donor to a recipient (col. 1, lines 1-7) comprising: inserting a first transfusion venous device (one of surgical needles, 20) which first needle is connected to a first end of a tube (sight tube, 19) into a vein of a donor (Fig. 1; col. 2, lines 8-11); inserting a second transfusion venous device (other of surgical needles, 20) which second needle is connected to a second end of the tube (19) into the vein of a recipient (Fig. 1; col. 2, lines 8-11), wherein transfusion of blood between the donor and the recipient is initialized (Fig. 1; col. 1, lines 1-7; col. 2, Ins. 8-11; a direct transfusion cannot occur without both needles being connected to the donor and recipient, therefore the insertion of the second needle would meet the broadest definition of initiating the blood transfusion by signalling that the doctor running the device that the transfusion device may be started); positioning a blood counter (counter, 32; Fig. 1) in a position to measure the amount of blood transfused from the donor to the recipient (col. 2, lines 41-45).
Ferrara fails to explicitly disclose that the method comprises at least one of: an automatic device for stopping the transfusion of blood; and a device that gives notice of completion for the purpose of manual stoppage.
However, Prince is in the field of transfusing blood components and discloses an apheresis method and device (abstract; col. 1, lines 24-36), wherein the method includes positioning a blood counter (computer, 65a of reinfusion system) that can be set for the amount of blood to be transfused (col. 10, lines 47-67); an automatic device (36a) for stopping the transfusion of blood (col. 5, lines 65 - col. 6, line 2; “automatic error signal and shut down of the machine”; col. 10, lines 47-67) and notifying the user that the transfer amount has been reached (col. 16, lines 22-32; “if at any point the magnitude of difference between current wt. and past wt. exceeds the allowable range, the device will shut down and the operator will be signaled to check for possible malfunctions”). 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Ferrara to include an automatic device for stopping transfusion and providing notification of completion, similar to that disclosed by Prince, in order to provide a means for blocking flow therethrough during operation of the device, as suggested by Prince in column 6, lines 11-15, when malfunctions are detected, direction of flow is to be changed, and the like.

20.	With regard to claim 7, while Ferrara discloses that there are devices (hand controlled rheostat, 8) to block blood flow (Fig. 1; col. 1, lines 41-47; col. 2, lines. 49-54), Ferrara is silent in regard to clamping or blocking the tubing to prevent blood flow.
	However, Prince discloses the use of clamps (206a, 191a, 189a, 232a; Fig. 7) to block blood flow through the system (col. 13, lines 28-30; col. 14, lines 32-44; Prince also discloses the use of many other valves within the system to block blood flow).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Ferrara to include clamps similar to that disclosed by Prince, for the purpose of selectively blocking lines of fluid transfer throughout the system during operation, as suggested by Prince in column 14, lines 32-44.

21.	With regard to claim 8, Ferrara discloses that the venous devices (20) are removed from the donor and recipient respectively when the transfusion is completed (col. 1, lines 1-9; removing the device components such as needles after the transfusion is successfully performed is a known step).

22.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara in view of Prince, as applied to claim 1 above, in further view of Nazarian et al. (US 5,368,554).

23.	With regard to claim 2, Ferrara and Prince fail to explicitly disclose that the blood counter measures by flowing the blood transfer through the blood counter.
	However, Nazarian discloses a blood pumping system with selective backflow warning (abstract) and teaches a blood counter (flow sensor, 61 and blood flow meter, 60; Fig. 1) which measures by flowing the blood transfer through the blood counter (60, 61; Fig. 1 shows the flow sensor 61 and blood flow meter 60 being used to provide data to the processing system 40 on the flow of blood through the conduit 16 as described in col. 3, lines 53-60).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blood counter disclosed by Ferrara in view of Prince to measure in a similar way to that disclosed by Nazarian for the purpose of obtaining more accurate and real-time flow measurements over other methods of measuring the blood flow - as can be readily recognized by one having ordinary skill in the art.  Additionally, if the pump (6) disclosed by Ferrara were considered as part of the counter (32), then the counter would function by measuring blood flow through the counter.

24.	With regard to claim 4, While Ferrara discloses that the blood counter (32; Fig. 1) can detect flow during the transfusion (col. 2, lines 41-45; col. 1, lines 1-7), Ferrara and Prince fail to explicitly disclose that the blood counter can detect back flow.
	However, Nazarian discloses a blood counter (60, 61) that can detect back flow (Fig. 1 shows the flow sensor 61 and blood flow meter 60 being used to provide data to the processing system 40, where the I/O circuit 48 can use the information to detect and provide a backflow warning or alert as described in col. 3, line 53 - col. 4, line 16).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blood counter disclosed by Ferrara in view of Prince to detect backflow, similar to that disclosed by Nazarian, in order to alert and help prevent backflow that would pump air into the patient and have negative consequences to the patient, as suggested by Nazarian in column 1, lines 36-45.

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gurtovi et al. (US 3,983,871) discloses an apparatus for direct blood transfusion.
	Owen (US 1,848,024) discloses an apparatus for use in blood transfusions.
	Hanafin et al. (US 1,937,566) discloses a surgical apparatus
	Messier (US PGPUB 2005/0180878) discloses systems/methods for purifying biological fluids.
	Salisbury (US 2,625,933) discloses a blood transfer mechanism.

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781